By the Court.
As we understand the charge of the Court of Common Pleas to the jury, there was error in it, for which it was properly reversed by the District Court.
' Under section 2 of the act of 1859 (56 Ohio L. 62), where the/owner of lands adjacent to a railroad constructs and maintains a good and sufficient fence, inclosing his own lands in such a manner that it may be made to answer the purpose of inclosing the railroad also, the mere fact that no compensation was paid for the right of way through such lauds, does not prevent the company from joining its fences to the fence constructed by the land-owner so as to inclose its road. And when the railroad is rightly inclosed by such joining of fences, no additional fence need be built between the railroad and such inclosed lands.

Motion overruled.